 


109 HR 2452 IH: To reduce temporarily the duty on Desmodur.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2452 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Murphy introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on Desmodur. 
 
 
1.Desmodur RF-E 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.05.94Mixtures of tris(4-isocyanatophenyl)thiophosphate, ethyl acetate, and monochlorobenzene (CAS No. 4151-51-3) (as provided for in subheading 3824.90.28)6.5%No changeNo changeOn or before 12/31/2009 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
